UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1560


HILINA LEGESSE WOLDEMARIAM,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 25, 2018                                  Decided: February 13, 2018


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Sabatino F. Leo, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hilina Legesse Woldemariam, a native and citizen of Ethiopia, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision denying her application for asylum, denying her application

for withholding of removal to South Africa, granting her application for withholding of

removal to Ethiopia, and denying her application for protection under the Convention

Against Torture. For the reasons set forth below, we deny the petition for review.

       On appeal, our review is limited to the agency’s denial of Woldemariam’s request

for asylum relief. * Woldemariam argues that the agency erred in concluding that she is

statutorily ineligible for asylum from South Africa where she concedes that she firmly

resettled after leaving Ethiopia. According to Woldemariam, “one may be granted asylum

even if they are firmly resettled if they have a reasonable fear of persecution in the third

country on account of a protected ground.”

       Pursuant to 8 C.F.R. § 1208.13(a) (2017), Woldemariam bears the burden of

establishing that she meets the definition of a “refugee.” The term “refugee” is defined as

including:

       any person who is outside any country of such person’s nationality or, in the
       case of a person having no nationality, is outside any country in which such
       person last habitually resided, and who is unable or unwilling to return to,
       and is unable or unwilling to avail himself or herself of the protection of, that

       *
        To the extent that Woldemariam seeks review of the immigration judge’s denial
of her applications for withholding of removal and protection under the Convention
Against Torture, we lack jurisdiction to consider her claims on the ground that she failed
to exhaust her administrative remedies before the Board. See 8 U.S.C. § 1252(d)(1) (2012);
Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).

                                              2
       country because of persecution or a well-founded fear of persecution on
       account of race, religion, nationality, membership in a particular social
       group, or political opinion.

8 U.S.C. § 1101(a)(42)(A) (2012) (emphasis added). As noted by the Fifth Circuit, “[t]he

statute thus permits an alien to seek asylum from only one ‘test country’: that of the alien’s

nationality, or, if the alien is stateless, that of the country where the alien last habitually

resided.” Tesfamichael v. Gonzales, 469 F.3d 109, 114 (5th Cir. 2006); see Wangchuck v.

DHS, 448 F.3d 524, 529 (2d Cir. 2006) (citing 8 U.S.C. § 1101(a)(42) in concluding that

agency erred by failing to determine alien’s nationality and by assuming that alien could

be eligible for asylum in two countries).

       In addition to conceding that she was firmly resettled in South Africa, Woldemariam

has admitted that she legally remains a national of Ethiopia. Accordingly, under the clear

language of the statute as well as the relevant regulations, see 8 C.F.R. § 1208.13(b)(1),

(2)(i)(A) (2017), Woldemariam may only seek asylum from Ethiopia—her country of

nationality. And as properly found by the immigration judge, Woldemariam’s firm

resettlement in South Africa statutorily bars her from seeking asylum here in the United

States. 8 U.S.C. § 1158(b)(2)(A)(vi) (2012) (providing that an alien may not be granted

asylum if the Attorney General determines that “the alien was firmly resettled in another

country prior to arriving in the United States”).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         PETITION DENIED

                                              3